MEMORANDUM **
Gloria Guadalupe Mora-Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s denial of her motion to reopen her case after she was ordered removed in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen. Varela v. INS, 204 F.3d 1237, 1239 (9th Cir.2000). We review issues of law de novo. Id. We deny the petition.
Mora-Flores concedes that she received two written notices of her removal hearing. *553Together the notices met all the requirements of 8 U.S.C. § 1229(a)(l)(A)-(G), including providing the “time and place at which the proceeding will be held” and a warning of the consequences for failure to appear.
Mora-Flores cites no authority supporting her contention that the notice was inadequate because she received the required information in two separate documents. We therefore conclude that MoraFlores received notice in compliance with 8 U.S.C. § 1229(a)(l)(A)-(G).
We decline to hear Mora-Flores’s contention that she did not understand the notice because this issue was not presented to the BIA. See Cordon-Garcia v. INS, 204 F.3d 985, 988 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.